Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 28, 2008 1933 Act File No. 33-572 1940 Act File No. 811-4409 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 114 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 116 x EATON VANCE MUNICIPALS TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on March 1, 2008 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note Parts A and B of this Post-Effective Amendment No. 114 to the Registration Statement of Eaton Vance Municipals Trust (the Amendment) are incorporated herein by reference to the Prospectus (Part A) and Statement of Additional Information (Part B) for Eaton Vance Connecticut Municipals Fund, Eaton Vance New Jersey Municipals Fund and Eaton Vance Pennsylvania Municipals Fund, each dated October 5, 2007 and to the Prospectuses (Part A) and Statements of Additional Information (Part B) of Eaton Vance Alabama Municipals Fund, Eaton Vance California Municipals Fund, Eaton Vance Georgia Municipals Fund, Eaton Vance Maryland Municipals Fund, Eaton Vance New York Municipals Fund, Eaton Vance North Carolina Municipals Fund, Eaton Vance South Carolina Municipals Fund and Eaton Vance Virginia Municipals Fund, each dated December 1, 2007, as previously filed electronically with the Securities and Exchange Commission on October 4, 2007 (Accession No. 0000940394-07-001185) and November 29, 2007 (Accession No. 0000940394-07-002055), respectively, and Part A is hereby supplemented as indicated in the Amendment. This Amendment is being filed to supplement the Prospectuses to add Class I shares of the Funds, each a separate series of the Registrant. EATON VANCE CONNECTICUT MUNICIPALS FUND EATON VANCE NEW JERSEY MUNICIPALS FUND EATON VANCE PENNSYLVANIA MUNICIPALS FUND Supplement to Prospectus dated October 5, 2007 EATON VANCE ALABAMA MUNICIPALS FUND EATON VANCE CALIFORNIA MUNICIPALS FUND EATON VANCE GEORGIA MUNICIPALS FUND EATON VANCE MARYLAND MUNICIPALS FUND EATON VANCE NEW YORK MUNICIPALS FUND EATON VANCE NORTH CAROLINA MUNICIPALS FUND EATON VANCE SOUTH CAROLINA MUNICIPALS FUND EATON VANCE VIRGINIA MUNICIPALS FUND Supplement to Prospectuses dated December 1, 2007 1. As of the date of this Supplement the Funds now offer Class I shares. 2. "Performance Information": No performance is shown for Class I shares because they have not been offered prior to the date of this Supplement. 3. The following is added to each Funds Shareholder Fees, Annual Fund Operating Expenses and Examples tables that appear in "Fund Fees and Expenses" under "Fund Summaries": Shareholder Fees (fees paid directly from your investment) Class I Maximum Sales Charge (Load) (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Alabama Fund California Fund Class I Class I Management Fees 0.29% Management Fees 0.45% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.16% Interest Expense 0.33% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 0.71% Total Annual Fund Operating Expenses 0.92% . Connecticut Fund Georgia Fund Class I Class I Management Fees 0.38% Management Fees 0.33% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.27% Interest Expense 0.29% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 0.85% Total Annual Fund Operating Expenses 0.85% . C-1 . Maryland Fund New Jersey Fund Class I Class I Management Fees 0.34% Management Fees 0.43% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.41% Interest Expense 0.42% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 0.99% Total Annual Fund Operating Expenses 1.01% . New York Fund North Carolina Fund Class I Class I Management Fees 0.43% Management Fees 0.35% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.48% Interest Expense 0.58% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 1.05% Total Annual Fund Operating Expenses 1.15% . Pennsylvania Fund South Carolina Fund Class I Class I Management Fees 0.42% Management Fees 0.37% Distribution and Service (12b-1) Fees n/a Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Other Expenses (total including Interest Expense)* % Interest Expense 0.54% Interest Expense 0.45% Other Expenses (excluding Interest Expense) % Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 1.14% Total Annual Fund Operating Expenses 1.01% Virginia Fund Class I Management Fees 0.37% Distribution and Service (12b-1) Fees n/a Other Expenses (total including Interest Expense)* % Interest Expense 0.57% Other Expenses (excluding Interest Expense) % Total Annual Fund Operating Expenses 1.15% * "Other Expenses" for Class I is estimated. Other Expenses includes interest expense relating to each Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. Each Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had these expenses not been included, total Other Expenses would have been in the amounts described in the table above as Other Expenses (excluding Interest Expense). See Investment Objectives & Principal Policies and Risks for a description of these transactions. Example. These Examples are intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. Each Example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods. Each Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Alabama Fund Class I shares $ 73 $227 $395 $ 883 California Fund Class I shares $ 94 $293 $509 $1,131 Connecticut Fund Class I shares $ 87 $271 $471 $1,049 Georgia Fund Class I shares $ 87 $271 $471 $1,049 Maryland Fund Class I shares $101 $315 $547 $1,213 New Jersey Fund Class I shares $103 $322 $558 $1,236 New York Fund Class I shares $107 $334 $579 $1,283 C-2 1 Year 3 Years 5 Years 10 Years North Carolina Fund Class I shares $117 $365 $633 $1,398 Pennsylvania Fund Class I shares $116 $362 $628 $1,386 South Carolina Fund Class I shares $103 $322 $558 $1,236 Virginia Fund Class I shares $117 $365 $633 $1,398 4. The following is added to "Purchasing Shares": Class I Shares Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (including tax-deferred retirement plans and profit sharing plans). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain fund service providers. Your initial investment must be at least $250,000. Subsequent investments of any amount may be made at any time. The minimum initial investment is waived for persons affiliated with Eaton Vance, its affiliates and certain Fund service providers (as described in the Statement of Additional Information). The initial minimum investment also is waived for individual accounts of a financial intermediary that charges an ongoing fee for its services or offers Class I shares through a no-load network or platform (in each case, as described above), provided the aggregate value of such accounts invested in Class I shares of the Fund is at least $250,000 (or is anticipated by the principal underwriter to reach $250,000) and for corporations, endowments, foundations and qualified plans with assets of at least $100 million. Class I shares may be purchased through an investment dealer or by requesting your bank to transmit immediately available funds (Federal Funds) by wire. To make an initial investment by wire, you must telephone the Fund Order Department at 1-800-262-1122 to advise of your action and to be assigned an account number. An account application form then must be promptly forwarded to the transfer agent (see back cover for address). You may request a current account application by calling 1-800-262-1122. Additional investments may be made at any time through the same wire procedure. The Fund Order Department must be advised by telephone of each transmission. Purchases will be executed at the net asset value next determined after their receipt in good order by the Funds transfer agent. The Funds transfer agent or your investment dealer must receive your purchase in good order no later than the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. eastern time) for your purchase to be effected at that days net asset value. If you purchase shares through an investment dealer, that dealer may charge you a fee for executing the purchase for you. The Fund may suspend the sale of its shares at any time and any purchase order may be refused. 5. The following is added to "Choosing a Share Class" under "Purchasing Shares": Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (as described above). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain fund service providers. Class I shares do not pay distribution or service fees. Returns on Class I shares generally are higher than returns on other classes because Class I has lower annual expenses. March 1, 2008 STISHAREPS C-3 PART C - OTHER INFORMATION Item 23. Exhibits (with inapplicable items omitted) (a) (1) Amended and Restated Declaration of Trust of Eaton Vance Municipals Trust dated January 11, 1993, filed as Exhibit (1)(a) to Post-Effective Amendment No. 55 filed September 15, 1995 and incorporated herein by reference. (2) Amendment dated June 23, 1997 to the Declaration of Trust filed as Exhibit (1)(b) to Post- Effective Amendment No. 67 filed July 3, 1997 and incorporated herein by reference. (3) Amended and Restated Establishment and Designation of Series of Shares of Beneficial Interest, Without Par Value, effective March 1, 2008 filed herewith. (b) (1) By-Laws as amended October 21, 1987 filed as Exhibit (2)(a) to Post-Effective Amendment No. 55 filed September 15, 1995 and incorporated herein by reference. (2) Amendment to By-Laws of Eaton Vance Municipals Trust dated December 13, 1993 filed as Exhibit (2)(b) to Post-Effective Amendment No. 55 filed September 15, 1995 and incorporated herein by reference. (3) Amendment to By-Laws of Eaton Vance Municipals Trust dated June 18, 2002 filed as Exhibit (b)(3) to Post-Effective Amendment No. 89 filed November 26, 2002 and incorporated herein by reference. (4) Amendment to By-Laws of Eaton Vance Municipals Trust dated February 7, 2005 filed as Exhibit (b)(4) to Post-Effective Amendment No. 99 filed March 2, 2005 and incorporated herein by reference. (5) Amendment to By-Laws of Eaton Vance Municipals Trust dated December 11, 2006 filed as Exhibit (b)(5) to Post-Effective Amendment No. 107 filed January 3, 2007 and incorporated herein by reference. (c) Reference is made to Item 23(a) and 23(b) above. (d) (1) Form of Investment Advisory Agreement with Boston Management and Research for Eaton Vance Alabama Municipals Fund, Eaton Vance Arizona Municipals Fund, Eaton Vance Arkansas Municipals Fund, Eaton Vance Colorado Municipals Fund, Eaton Vance Connecticut Municipals Fund, Eaton Vance Florida Municipals Fund, Eaton Vance Georgia Municipals Fund, Eaton Vance Kentucky Municipals Fund, Eaton Vance Louisiana Municipals Fund, Eaton Vance Maryland Municipals Fund, Eaton Vance Massachusetts Municipals Fund, Eaton Vance Michigan Municipals Fund, Eaton Vance Minnesota Municipals Fund, Eaton Vance Mississippi Municipals Fund, Eaton Vance Missouri Municipals Fund, Eaton Vance New Jersey Municipals Fund, Eaton Vance New York Municipals Fund, Eaton Vance North Carolina Municipals Fund, Eaton Vance Ohio Municipals Fund, Eaton Vance Oregon Municipals Fund, Eaton Vance Pennsylvania Municipals Fund, Eaton Vance Rhode Island Municipals Fund, Eaton Vance South Carolina Municipals Fund, Eaton Vance Tennessee Municipals Fund, Eaton Vance Virginia Municipals Fund and Eaton Vance West Virginia Municipals Fund filed as Exhibit (d)(1) to Post-Effective Amendment No. 96 filed November 24, 2004 and incorporated herein by reference. C-4 (d) (2) Form of Investment Advisory Agreement with Boston Management and Research for Eaton Vance California Municipals Fund and Eaton Vance National Municipals Fund filed as Exhibit (d)(2) to Post-Effective Amendment No. 96 filed November 24, 2004 and incorporated herein by reference. (e) (1) (a) Distribution Agreement between Eaton Vance Municipals Trust and Eaton Vance Distributors, Inc. effective June 23, 1997 with attached Schedule A effective June 23, 1997 filed as Exhibit (6)(a)(7) to Post-Effective Amendment No. 67 filed July 29, 1997 and incorporated herein by reference. (b) Amended Schedule A to Distribution Agreement dated August 6, 2007 filed as Exhibit (e)(1)(b) to Post-Effective Amendment No. 111 filed on October 4, 2007 (Accession No. 0000940394-07-001184) and incorporated herein by reference. (2) Selling Group Agreement between Eaton Vance Distributors, Inc. and Authorized Dealers filed as Exhibit (e)(2) to the Post-Effective Amendment No. 85 of Eaton Vance Special Investment Trust (File Nos. 2-27962, 811-1545) filed April 26, 2007 (Accession No. 0000940394-07-000430) and incorporated herein by reference. (f) The Securities and Exchange Commission has granted the Registrant an exemptive order that permits the Registrant to enter into deferred compensation arrangements with its independent Trustees. See in the Matter of Capital Exchange Fund, Inc., Release No. IC-20671 (November 1, 1994). (g) (1) Custodian Agreement with Investors Bank & Trust Company dated October 15, 1992 filed as Exhibit (8) to Post-Effective Amendment No. 55 filed September 15, 1995 and incorporated herein by reference. (2) Amendment to Custodian Agreement with Investors Bank & Trust Company dated October 23, 1995 filed as Exhibit (8)(b) to Post-Effective Amendment No. 57 filed November 15, 1995 and incorporated herein by reference. (3) Amendment to Master Custodian Agreement with Investors Bank & Trust Company dated December 21, 1998 filed as Exhibit (g)(3) to Post-Effective Amendment No. 78 filed January 25, 1999 and incorporated herein by reference. (4) Extension Agreement dated August 31, 2005 to Master Custodian Agreement with Investors Bank & Trust Company filed as Exhibit (j)(2) to the Eaton Vance Tax-Managed Global Buy- Write Opportunities Fund N-2, Pre-Effective Amendment No. 2 (File Nos. 333-123961, 811- 21745) filed September 26, 2005 (Accession No. 0000950135-05-005528) filed September 26, 2005 and incorporated herein by reference. (5) Delegation Agreement dated December 11, 2000 with Investors Bank & Trust Company filed as Exhibit (j)(e) to the Eaton Vance Prime Rate Reserves N-2, Amendment No. 5 (File Nos. 333-32276, 811-05808) filed April 3, 2001 (Accession No. 0000940394-01-500125) and incorporated herein by reference. (h) (1) (a) Amended Administrative Services Agreement between Eaton Vance Municipals Trust (on behalf of each of its series) and Eaton Vance Management with attached schedules (including Amended Schedule A dated September 29, 1995) filed as Exhibit (9)(a) to Post-Effective Amendment No. 55 filed September 15, 1995 and incorporated herein by reference. C-5 (b) Amendment to Schedule A dated June 23, 1997 to the Amended Administrative Services Agreement dated June 19, 1995 filed as Exhibit (9)(a)(2) to Post-Effective Amendment No. 67 filed July 3, 1997 and incorporated herein by reference. (2) Transfer Agency Agreement dated as of August 1, 2005 filed as Exhibit (h)(3) to Post- Effective Amendment No. 109 of Eaton Mutual Funds Trust (File Nos. 02-90946, 811-04015) (Accession No. 0000940394-05-000983) filed August 25, 2005 and incorporated herein by reference. (3) Sub-Transfer Agency Service Agreement effective August 1, 2005 between PFPC Inc. and Eaton Vance Management filed as Exhibit (h)(4) to Post-Effective Amendment No. 109 of Eaton Mutual Funds Trust (File Nos. 02-90946, 811-04015) (Accession No. 0000940394-05- 000983) filed August 25, 2005 and incorporated herein by reference. (i) Opinion of Internal Counsel dated February 28, 2008 filed herewith. (j) (1) Consent of Independent Registered Public Accounting Firm for Eaton Vance Connecticut Municipals Fund, Eaton Vance New Jersey Municipals Fund, and Eaton Vance Pennsylvania Municipals Fund filed herewith. (2) Consent of Independent Registered Public Accounting Firm for Eaton Vance Alabama Municipals Fund, Eaton Vance Georgia Municipals Fund, Eaton Vance Maryland Municipals Fund, Eaton Vance North Carolina Municipals Fund, Eaton Vance South Carolina Municipals Fund, and Eaton Vance Virginia Municipals Fund filed herewith. (3) Consent of Independent Registered Public Accounting Firm for Eaton Vance California Municipals Fund and Eaton Vance New York Municipals Fund filed herewith. (m) (1) Eaton Vance Municipals Trust Class A Distribution Plan adopted June 23, 1997 and amended April 24, 2006 with attached Schedule A filed as Exhibit (m)(1) to Post-Effective Amendment No. 106 filed November 28, 2006 and incorporated herein by reference. (2) Eaton Vance Municipals Trust Class B Distribution Plan adopted June 23, 1997 with attached Schedule A effective June 23, 1997 filed as Exhibit (15)(b) to Post-Effective Amendment No. 69 filed September 29, 1997 and incorporated herein by reference. (3) (a) Eaton Vance Municipals Trust Class C Distribution Plan adopted June 23, 1997 with attached Schedule A effective June 23, 1997 filed as Exhibit (15)(c) to Post-Effective Amendment No. 69 filed September 29, 1997 and incorporated herein by reference. (b) Amended Schedule A to Class C Distribution Plan dated August 6, 2007 filed as Exhibit (m)(3)(b) to Post-Effective Amendment No. 111 filed October 4, 2007 (Accession No. 0000940394-07-001185) and incorporated herein by reference. C-6 (n) (1) Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed as Exhibit (n) to Post-Effective Amendment No. 128 of Eaton Vance Mutual Funds Trust (File Nos. 02-90946, 811-4015) (Accession No. 0000940394-07-000956) filed August 10, 2007 and incorporated herein by reference. (2) Schedules A, B and C effective December 10, 2007 to Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed as Exhibits (n)(2), (n)(3) and (n)(4) to Post-Effective Amendment No. 86 of Eaton Vance Special Investment Trust (File Nos. 02- 27962, 811-1545) filed December 14, 2007 (Accession No. 0000940394-07-002080) and incorporated herein by reference. (3) Schedule B effective March 1, 2008 to Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed herewith. (p) Code of Ethics adopted by Eaton Vance Corp., Eaton Vance Management, Boston Management and Research, Eaton Vance Distributors, Inc. and the Eaton Vance Funds effective September 1, 2000, as revised May 15, 2007, filed as Exhibit (p)(1) to Post-Effective Amendment No. 127 of Eaton Vance Mutual Funds Trust (File Nos. 2-90946, 811-4015) filed June 27, 2007 (Accession No. 0000940394-07-000676) and incorporated herein by reference. (q) (1) Powers of Attorney for Eaton Vance Municipals Trust dated November 1, 2005 filed as Exhibit (q) to Post-Effective Amendment No. 102 filed November 29, 2005 and incorporated herein by reference. (2) Power of Attorney for the Treasurer and Principal Financial and Accounting Officer of Eaton Vance Municipals Trust dated January 25, 2006 filed as Exhibit (q) to Post-Effective Amendment No. 104 and incorporated herein by reference. (3) Powers of Attorney for Eaton Vance Municipals Trust dated April 23, 2007 filed as Exhibit (q)(3) to Post-Effective Amendment No. 111 filed October 4, 2007 (Accession No. 0000940394-07-001184) and incorporated herein by reference. (4) Power of Attorney for Eaton Vance Municipals Trust dated January 1, 2008 filed as Exhibit (q)(4) to Post-Effective Amendment No. 113 filed January 25, 2008 (Accession No. 0000940394-08-000065) and incorporated herein by reference. Item 24. Persons Controlled by or Under Common Control Not applicable Item 25. Indemnification Article IV of the Registrants Amended and Restated Declaration of Trust permits Trustee and officer indemnification by By-Law, contract and vote. Article XI of the By-Laws contains indemnification provisions. Registrants Trustees and officers are insured under a standard mutual fund errors and omissions insurance policy covering loss incurred by reason of negligent errors and omissions committed in their capacities as such. The distribution agreements of the Registrant also provide for reciprocal indemnity of the principal underwriter, on the one hand, and the Trustees and officers, on the other. C-7 Item 26. Business and other Connections of Investment Adviser Reference is made to: (i) the information set forth under the caption Management and Organization in the Statement of Additional Information; (ii) the Eaton Vance Corp. Form 10-K filed under the Securities Exchange Act of 1934 (File No. 1-8100); and (iii) the Form ADV of Eaton Vance Management (File No. 801-15930)Eaton Vance Management (File No. 801-15930) and Boston Management and Research (File No. 801-43127 ) filed with the Commission, all of which are incorporated herein by reference. Item 27. Principal Underwriters (a) Registrants principal underwriter, Eaton Vance Distributors, Inc., a wholly-owned subsidiary of Eaton Vance Management, is the principal underwriter for each of the registered investment companies named below: Eaton Vance Advisers Senior Floating-Rate Fund Eaton Vance Mutual Funds Trust Eaton Vance Growth Trust Eaton Vance Prime Rate Reserves Eaton Vance Institutional Senior Floating-Rate Fund Eaton Vance Series Trust II Eaton Vance Investment Trust Eaton Vance Special Investment Trust Eaton Vance Municipals Trust EV Classic Senior Floating-Rate Fund Eaton Vance Municipals Trust II Eaton Vance Variable Trust (b) (1) (2) (3) Name and Principal Positions and Offices Positions and Offices Business Address* with Principal Underwriter with Registrant Ira Baron Vice President None Jeffrey P. Beale Vice President None Chris Berg Vice President None Stephanie Brady Vice President None Timothy Breer Vice President None Jonathan Broome Vice President None Mark Burkhard Vice President None Eric Caplinger Vice President None Mark Carlson Vice President None Tiffany Cayarga Vice President None Randy Clark Vice President None Michael Collins Vice President None Daniel C. Cataldo Vice President and Treasurer None Patrick Cosgrove Vice President None Peter Crowley Vice President None Rob Curtis Vice President None Russell E. Curtis Vice President and Chief Operations Officer None Kevin Darrow Vice President None Derek Devine Vice President None Todd Dickinson Vice President None John Dolan Vice President None Brian Dunkley Vice President None James Durocher Senior Vice President None Robert Ellerbeck Vice President None Daniel Ethier Vice President None Troy Evans Vice President None Lawrence L. Fahey Vice President None Thomas E. Faust Jr. Director None Richard A. Finelli Vice President None Daniel Flynn Vice President None James Foley Vice President None Tim Ford Vice President None Kathleen Fryer Vice President None Anne Marie Gallagher Vice President None William M. Gillen Senior Vice President None C-8 Hugh S. Gilmartin Vice President None David Gordon Vice President None Linda Grasso Vice President None John Greenway Vice President None Jorge Gutierrez Vice President None Peter Hartman Vice President None Joseph Hernandez Vice President None Perry D. Hooker Vice President None Chris Howe Vice President None Jonathan Isaac Vice President None Elizabeth Johnson Vice President None Paul F. Jones Vice President None Steve Jones Vice President None Sean Kelly Vice President None Thomas P. Luka Vice President None Coleen Lynch Vice President None John Macejka Vice President None Christopher Marek Vice President None Frederick S. Marius Vice President, Secretary and Clerk None Geoff Marshall Vice President None Christopher Mason Vice President None Judy Snow May Vice President None Daniel McCarthy Vice President None Don McCaughey Vice President None Andy McClelland Vice President None Dave McDonald Vice President None Tim McEwen Vice President None David Michaud Vice President None Mark Milan Vice President None Morgan C. Mohrman Senior Vice President None Don Murphy Vice President None James A. Naughton Vice President None Mark D. Nelson Vice President None Scott Nelson Vice President None Julie Neviera Vice President None Linda D. Newkirk Vice President None Paul Nicely Vice President None Andrew Ogren Vice President None Stephen OLoughlin Vice President None Philip Pace Vice President None John E. Pelletier Vice President and Chief Legal Officer None Shannon Price Vice President None James Putman Vice President None James Queen Vice President None David Richman Vice President None Michael Shea Vice President None Alan Simeon Vice President None Randy Skarda Vice President None Bill Squadroni Vice President None David Stokkink Vice President None Mike Sullivan Vice President None Frank Sweeney Vice President None Gigi Szekely Vice President and Chief Compliance Officer None Brian Taranto Vice President and Chief Administrative Officer None Stefan Thielen Vice President None Michael Tordone Vice President None George Torruella Vice President None John M. Trotsky Vice President None Jerry Vainisi Senior Vice President None John Vaughan Vice President None Randolph Verzillo Vice President None Greg Walsh Vice President None Stan Weiland Vice President None Robert J. Whelan Vice President and Director None Greg Whitehead Vice President None Steve Widder Vice President None C-9 Matthew J. Witkos President, Chief Executive Officer and Director None Joseph Yasinski Vice President None Trey Young Vice President None Gregor Yuska Vice President None * Address is The Eaton Vance Building, 255 State Street, Boston, MA 02109 (c) Not applicable Item 28. Location of Accounts and Records All applicable accounts, books and documents required to be maintained by the Registrant by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are in the possession and custody of the Registrants custodian, State Street Bank and Trust Company, 200 Clarendon Street, 16th Floor, Mail Code ADM27, Boston, MA 02116, and its transfer agent, PFPC Inc., 4400 Computer Drive, Westborough, MA 01581-5120, with the exception of certain corporate documents and portfolio trading documents which are in the possession and custody of the administrator and investment adviser or sub-adviser. Registrant is informed that all applicable accounts, books and documents required to be maintained by registered investment advisers are in the custody and possession of Eaton Vance Management and Boston Management and Research. Item 29. Management Services Not applicable Item 30. Undertakings None C-10 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston, and the Commonwealth of Massachusetts, on February 28, 2008. EATON VANCE MUNICIPALS TRUST By: /s/ Robert B. MacIntosh Robert B. MacIntosh, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated on February 28, 2008 . Signature Title /s/ Robert B. MacIntosh President (Chief Executive Officer) Robert B. MacIntosh /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Norton H. Reamer* Trustee Norton H. Reamer Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma ( As attorney-in-fact) C-11 EXHIBIT INDEX The following exhibits are filed as part of this amendment to the Registration Statement pursuant to Rule 483 of Regulation C. Exhibit No. Description (a) (3) Amended and Restated Establishment and Designation of Series of Shares of Beneficial Interest, Without Par Value, effective March 1, 2008 (i) Opinion of Internal Counsel dated February 28, 2008 (j) (1) Consent of Independent Registered Public Accounting Firm for Eaton Vance Connecticut Municipals Fund, Eaton Vance New Jersey Municipals Fund, and Eaton Vance Pennsylvania Municipals Fund (2) Consent of Independent Registered Public Accounting Firm for Eaton Vance Alabama Municipals Fund, Eaton Vance Georgia MunicipalsFund,Eaton Vance Maryland Municipals Fund, Eaton Vance North Carolina MunicipalsFund, Eaton Vance South Carolina Municipals Fund, and Eaton Vance Virginia Municipals Fund (3) Consent of Independent Registered Public Accounting Firm for Eaton Vance California Municipals Fund and Eaton Vance New York Municipals Fund (n) (3) Schedule B effective March 1, 2008 to Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 C-12
